DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Status of Claims
The Examiner acknowledges Applicants’ response filed on 12/30/2020 containing amendments and remarks to the claims. Claim 1 is amended, claims 4 and 10 are cancelled, and claim 12 is new. Thus, claims 1-3, 5-9 and 11-12 are pending. 

Response to Arguments
Applicant’s arguments, see pg. 6-9, filed 12/30/2020, with respect to the rejections of the pending claims over Kreischer and Yao have been fully considered and are persuasive.  The 35 USC §102 rejections and 35 USC §103 rejections of the claims are withdrawn. 
Applicants point out that unexpected/favorable results can be obtained by deactivating a Cr-PCCP oligomerization catalyst using high molecular weight catalyst deactivators, such as poly(propylene glycol) (see Arguments pg. 8 last two paragraphs and pg. 9). Applicants argue that Kreischer is silent about using the claimed PNP ligand or PCCP ligand in the oligomerization catalyst and about using a catalyst deactivator that comprise phosphines, amines, thiols, ether, ester, carboxylic acids or ketones that have a molecular weight of more than 400 . Applicants also 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a thorough search of pertinent prior art did not locate a teaching or a suggestion for a method to oligomerize olefins wherein the oligomerization catalyst comprises a ligand of PNP or PCCP backbone and wherein, after the oligomerization, the catalyst is deactivated with deactivator having a molecular weight of more than 400 said activator being a phosphines, amines, thiols, ether, ester, carboxylic acids or ketones. Similar for claim 12, no prior art was located to teach or suggest a catalyst deactivator for an oligomerization catalyst comprising a PCCP ligand wherein the catalyst activator has the structure of Formula 1 and a molecular weight of 1,000-10,000.
The following references are considered relevant:
Shin et al. (US 2017/0305811) discloses using an oligomerization catalyst deactivator comprising a hydroxyl group, an amine group or an amide group ([0015]-[0021] and [0052]-[0059]) wherein the oligomerization catalyst comprises Cr and PNP ligand. Shin is silent about the deactivator having a molecular weight of above 400.
Weber et al. (US 2012/0016097) discloses using a polymer antifoulant for oligomerization catalyst comprising Cr wherein the polymer antifoulant is a solid and can high-density polyethylene ([0127]-[0130]). High density polyethylene does not read on the claimed antifoulant comprising oxygen, nitrogen, phosphor or sulfur.
Ewert et al. (US 2004/0236163) disclosed deactivating oligomerization catalysts using a glycol deactivator ([0055]), Kreischer et al. (US 6,380,451) discloses deactivating a Cr-pyrrole catalyst with ethylene glycol, and Wei et al. (US 2018/0354870) discloses deactivating an oligomerization catalyst with glycols or amines ([0027]). However, none of these references suggests that the glycols or amines have molecular weights of more than 400 or more than a 1000 as recited in pending claims 1 and 12; respectively.
Shaik et al. (US 2013/0303817) discloses using oligomerization catalyst deactivator that comprises oxygen, sulfur or nitrogen ([0066]). Shaik is silent about these deactivator having a molecular weight of more than 400.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/ALI Z FADHEL/             Primary Examiner, Art Unit 1772